DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcement strip received between the bag body and the at least one top flap (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite because e it depends from cancelled claim 3.  For examination, claim 4, will be considered as depending from claim 1.

	Claim 5 is rejected since it depends from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,021,767 to Hamilton.
Regarding claim 1, Hamilton discloses a bag comprising: a bag body (25) defining a top end (26) and an interior cavity (Fig. 11), which meets the structure implied by the functional 
	The recitation “a lawn refuse bag” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Hamilton discloses the sidewall panel is a first sidewall panel (30), the bag body comprises a first end panel (29), a second end panel (29), a second sidewall panel (30), and a base panel (28).

Regarding claim 5, Hamilton discloses a reinforcement strip (patch 45) is received between the bag body and the top flap (Figs. 16 and 18).
Regarding claim 7, Hamilton discloses the first handle assembly comprises a first connection portion coupled to the bag body and a first handle portion extending from the first connection portion away from the bag body; and the second handle assembly comprises a second connection portion coupled to the bag body and a second handle portion extending from the second connection portion away from the bag body (Figs. 16 and 18).
Regarding claim 10, Hamilton discloses the bag body defines a plurality of bend lines configured to facilitate folding the bag from an unfolded orientation to a folded orientation (column 3, lines 45-75 through column 4, lines 1-24).
Regarding claim 11, Hamilton discloses the bag body is formed from a single bag blank (column 4, lines 69-75 through column 6, lines 1-41).
Regarding claim 12, Hamilton discloses the bag blank defines a first blank end and a second blank end; a first fastening flap is formed at the first blank end; a second fastening flap is formed at the second blank end; and the first fastening flap is secured to the second fastening flap in an assembled orientation (Figs. 1 and 2).
Regarding claim 13, Hamilton discloses a suitable bottom closure (28) being applied to the bag blank; prior to, simultaneously with, or subsequently to forming the open end of the bag (column 6, lines 12-17), which meets the recitation “the bag blank defining a base panel attachment region; and the base panel attachment region is secured to the bag in an assembled orientation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and U.S. Patent No. 6,045,263 to Keller et al.
Hamilton discloses the claimed invention, except for the first handle portion being tied to the second handle portion in a closed orientation.  Keller et al. teaches that it is known in the art to tie bag handles together (column 1, lines 10-27).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tie the first handle portion to the second handle portion in the Hamilton bag, as suggested in Keller et al., in order to maintain the bag in a closed orientation.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and Patent Application Publication No. 2006/0273143 to Finch.
	Regarding claim 9, Hamilton discloses the claimed invention except for the first handle assembly and the second handle assembly comprising twisted paper cord.  Finch teaches that it is known in the art of bag handles to use twisted paper cord for handle assemblies (paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use twisted paper cord for the first and second handle assemblies of Hamilton, as in Finch, since it has been held to be within the general skill of a .

	Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734